Citation Nr: 0303576	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  95-27 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for scalp folliculitis, acne keloidalis nuchae, 
and hidradenitis suppurativa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's husband


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from May 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Seattle, 
Washington and Muskogee, Oklahoma (RO).  The Seattle, 
Washington RO granted service connection for the veteran's 
skin disorder and assigned a 10 percent disability evaluation 
effective May 1994.  The veteran's claims file was 
subsequently transferred to the Muskogee, Oklahoma RO, 
wherein she was granted a 30 percent disability evaluation 
for her skin disorder, also effective May 1994.

In a December 2000 decision, the Board denied the veteran's 
claim for an initial disability evaluation in excess of 30 
percent for her skin disorder.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2002, the Court vacated the 
December 2000 Board decision with respect to the issue 
presently on appeal, and remanded the matter back to the 
Board for development consistent with the Joint Motion for 
Remand and to Stay Proceedings (Motion).  The veteran's 
appeal was returned to the Board for additional development, 
consideration of the Veterans Claims Assistance Act of 2000, 
and readjudication.  

The Board observes that the December 2000 Board decision also 
remanded the issues of service connection for anemia and 
entitlement to an increased disability evaluation for 
cholelithiasis.  These issues were not addressed by the Court 
and are not presently before the Board.  As such, these 
issues are still pending before the RO.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  From May 16, 1994 to August 29, 2002, the veteran's skin 
disorder was manifested by repeated ulceration and 
exceptional repugnancy.

3.  Since August 30, 2002, the veteran's skin disorder 
required near constant systemic therapy of corticosteroids 
and immunosuppressants, as it had for the previous year.


CONCLUSION OF LAW

1.  The criteria for an initial disability evaluation of 50 
percent for scalp folliculitis, acne keloidalis nuchae, and 
hidradenitis, for the period from May 16, 1994 to August 29, 
2002, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, 
Diagnostic Code 7806 (2001); 67 Fed. Reg. 49,590, 49,596 
(July 31, 2002).

2.  The criteria for a disability evaluation of 60 percent 
for scalp folliculitis, acne keloidalis nuchae, and 
hidradenitis, for the period from August 30, 2002, have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 7806 (2001); 67 
Fed. Reg. 49,590, 49,596 (July 31, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for her skin disorder does not accurately 
reflect the severity of that disability.  Specifically, the 
veteran asserts that her disorder should be assigned an 
increased disability evaluation because she experiences 
recurrent cysts and lesions, drainage, and scarring.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and her representative of any information and evidence needed 
to substantiate and complete her claim.  The rating 
decisions, the statement of the case, and the supplemental 
statements of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified her of the evidence considered, the 
pertinent laws and regulations, and the reason that her claim 
was denied.  The RO indicated that they would review the 
information of record and determine what additional 
information is needed to process the veteran's claim.  The RO 
also informed the veteran of what the evidence must show in 
order to warrant entitlement to an increased disability 
evaluation and provided a detailed explanation of why an 
increased rating was not granted.  In addition, the statement 
of the case and the supplemental statements of the case 
included the criteria for granting an increased rating for 
her skin disorder, as well as other regulations pertaining to 
her claim for an increased evaluation.  Letters to the 
veteran, from the RO, notified the veteran as to what kind of 
information they needed from her, and what she could do to 
help her claim.  Likewise, a December 2002 letter from the 
Board apprised the veteran of a change in the regulations 
regarding skin disorders and notified her that she could 
submit additional evidence regarding her claim.  The veteran 
was also provided a copy of the revised regulations.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the veteran's service medical records, military 
medical records, and VA medical records have been obtained.  
In addition, the veteran was afforded several VA examinations 
and a hearing before the RO.  The veteran and her 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  In addition, where 
an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the issue 
of an increased evaluation for dermatitis stems from an 
initial grant of service connection and the assignment of a 
30 percent disability evaluation.

Historically, a September 1994 rating decision granted the 
veteran service connection for multiple cysts, and assigned a 
noncompensable disability evaluation effective May 16, 1994.  
The veteran submitted a notice of disagreement in May 1995, 
the RO issued a statement of the case in June 1995, and the 
veteran perfected her appeal.  Following the submission of 
additional medical evidence, the RO, in a January 1997 rating 
decision, increased the veteran's disability evaluation to 10 
percent disabling, also effective May 1994.  The veteran 
filed a notice of disagreement with the 10 percent disability 
evaluation in November 1997 and, after the submission of 
additional medical evidence, the RO increased the disability 
evaluation for the veteran's skin disorder to 30 percent, 
again effective May 1994.  As discussed in the Introduction, 
the Board denied the veteran's claim for an increased 
disability evaluation in a December 2000 decision, which was 
vacated and remanded with regard to that issue by the Court 
in January 2002.  Following additional development, the 
veteran's claim is again before the Board.

According to the September 1994 rating decision, service 
connection was granted on the basis that the veteran's 
service medical records showed treatment for a right thigh 
abscess in October 1989, an infected right thigh cyst in 
November 1989, a fistula in ano in May 1990, and folliculitis 
of the scalp in January 1991; a VA examination which showed 
cysts on the scalp, right axillary area, right groin, and 
perivaginal area; and a two year history of recurrent cysts 
on various body parts.

An August 1992 military medical record (when the veteran was 
a dependent of a member of the military), states that the 
veteran complained of crusting sores on her scalp and sores 
on the right inguinal area.  The assessment was seborrheic 
dermatitis/folliculitis.  Keflex and Selsun shampoo were 
prescribed.

In October 1993 she was treated for a cyst in the right 
axilla with moderate purulent exudate.

A December 1993 VA medical record states that the veteran had 
moderate to severe acne of the face, multiple areas of 
folliculitis (scalp, mons pubis, and right axilla), and 
spontaneous, purulent drainage of the right axilla 
folliculitis.  A fever was suspected to be secondary to the 
veteran's folliculitis.  Keflex was increased.

In March 1994, the veteran had an aspiration of yellow puss 
from an inguinal lesion.  She was also treated for 
folliculitis of the scalp and acne.  At the time, examination 
showed multiple pustular lesions around the hair shafts.  
Rimantadine was prescribed.

In May 1994, the veteran was noted as having hidradenitis, 
requiring use of dicloxacillin.

In June 1994, the veteran was treated for draining cysts of 
the left groin and right axilla with healed hidradenitis.  
Dicloxacillin was prescribed.  Another June 1994 VA medical 
record shows that a right thigh abscess was aspirated.

According to the aforementioned June 1994 VA examination, the 
veteran reported that she had recurrent cysts throughout her 
body, extending from the scalp area to the perivaginal rectal 
area and thighs.  She also reported that these cysts have 
"come and gone" and required multiple incisions and 
drainage.  Examination showed cysts throughout the back of 
her scalp, a chronic cyst of the right axillary area, and a 
tender cyst in the right groin.  The veteran also had a cyst 
in the perivaginal area.  The diagnosis was recurrent large 
cysts involving the scalp, axillary areas, and inguinal 
areas.

An August 1995, the veteran was noted as having Grade III 
cystic acne, without response to erythromycin or retin-a.  

In November 1995, the veteran was treated for facial acne and 
lesions of buttocks and vaginal area.  Tetracycline and 
retin-a were noted as helping, but were discontinued.  

An undated treatment note shows that the veteran had papular 
lesions of the rectal area, multiple hyperpigmented areas of 
the face, and a cystic inflammation on each buttock.  The 
assessment was acne/folliculitis.  Retin-a and doxycycline 
were prescribed.

In March 1996, examination showed greasy, moderately thick 
scaling of the scalp, with pustules along the hairline, and 
hyperpigmented macules of the cheek and forehead.  The 
assessment was acne/folliculitis, improved, and seborrheic 
dermatitis.

A July 1996 VA treatment note shows that the veteran's acne 
improved with the doxycycline and retin-a.  Examination 
showed that the veteran did not have any pustules, but did 
have some healing papular lesions and small areas of 
hyperpigmentation.  Her scalp had decreased thick scaling.  
The assessment was improved acne and seborrheic dermatitis. 

In May 1997, the veteran was treated for chronic, painful 
sores on the back of her head and small pustules on her face.  
Doxycycline and Nizoral shampoo were prescribed.

A November 1997 VA medical record shows that the veteran 
complained that the sores on her head had been bleeding.  
Examination showed folliculitis of the scalp, with a possible 
infection.

A December 1997 VA treatment record indicates that the 
veteran was diagnosed with folliculitis of the scalp 
following complaints of lesions and cysts on the scalp.  
Keflex was prescribed as the veteran was unable to take 
erythromycin or dicloxacillin.  Another record states that 
she had a chronic subcutaneous cyst in the right upper thigh, 
which was not spontaneously draining.  Warm compresses and 
treatment of her symptoms was recommended.  

The veteran was afforded another VA examination in January 
1998.  According to the report, the veteran complained of 
chronic sores on her scalp and occasional flare-up of sores 
in her pubic area.  The veteran reported that she had been 
treated with multiple courses of antibiotics, with temporary 
relief, and shampoos, which have not helped.  The examination 
showed scattered follicular papules and pustules of the 
central scalp, scattered scars similar to follicular papules 
on the posterior scalp and neck, and scattered comedones, 
papules, and macules of hyperpigmentation on the face.  She 
also had follicular papules and subcutaneous small nodules on 
the medial thighs and labia majora, as well as scarring on 
the medial thighs in a follicular pattern.  The assessment 
was chronic scalp folliculitis, acne keloidalis nuchae of the 
posterior scalp and neck, moderate inflammatory facial acne, 
and hidradenitis suppurativa of the medial thighs.  The 
examiner noted that these problems were chronic and could 
only be partially controlled.  The examiner prescribed a 
topical Cleocin solution, topical flucinanite, and oral 
antibiotics.

A March 1998 VA medical record states that an examination of 
the veteran showed follicular papules and crusting on the 
veteran's occipital scalp.  The assessment was acne keloidal 
nuchae.  Several medications were prescribed, including 
betamethasone ointment.

The veteran was afforded a hearing before the RO in June 
1998.  According to the transcript, the veteran testified 
that she had cysts on her buttocks, vaginal area, and on her 
head.  She stated that the cysts on her head bleed and cause 
headaches, and that the shampoos used to treat her disorder 
caused hair loss.  She also stated that the cysts itch, but 
that she did not have daily itching.  She also testified that 
she had some of her cysts surgically removed and others were 
surgically aspirated.  In addition, the veteran reported that 
she had taken antibiotics for her cysts, but that the doctors 
preferred not to do so anymore, as it was causing her stomach 
upset.  She also reported that she used steroids for 
treatment, and that the surgical removal and aspiration of 
her cysts had left many scars.  The veteran also related that 
her skin disorder was chronic.

An October 1998 VA medical record listed the veteran's 
medications as:  betamethasone ointment, selenium sulfide 
lotion/shampoo, fluocinolone topical solution, clindamycin 
topical solution, famotidine tablet, and tretinoin cream.  A 
treatment addendum indicates that the veteran had lesions on 
her labia, which were open, but not draining.

A March 2000 VA treatment record states that the veteran had 
hyperpigmented macular lesions of the left arm.

A July 2000 VA medical record notes a history of seborrheic 
dermatitis and acne.  She was treated for a small excoriation 
of the perianal area.

A March 2001 VA treatment note states that the veteran had 
severe inflammatory acne lesions on her face, with scarring.  
Another March 2001 treatment note indicates that the veteran 
had lesions on her scalp, and that she was to restart her 
shampoo and steroid cream.

A February 2002 VA medical record shows that the veteran had 
acne vulgaris and seborrheic dermatitis.  In addition, she 
was treated for a rectal lesion with surrounding erythema and 
white discharge.  There were no ulcerations.  Medications 
included:  benzoyl peroxide 5/erythmomycin gel; betamethasone 
valerate aerosol; clindamycin phosphate topical solution; 
fluocinolone acetonide topical solution; hydroquinone cream; 
minocycline capsules; salicylic acid/sulfur shampoo; selenium 
sulfide lotion/shampoo; tretinoin cream; and triamcinolone 
acetonide cream.

A July 2002 VA treatment note indicates that the veteran had 
a pilonidal cyst on the left superior gluteal fold with 
excoriation and discharge.  Another July 2002 treatment note 
indicates that the veteran complained that her medications 
were not working.

An August 2002 VA "order summary" indicates that the 
veteran had been prescribed various creams, ointments, 
tablets, shampoos since July 1996 for her skin disorder, most 
with instructions to use daily.

The veteran was most recently afforded a VA examination in 
September 2002.  The report indicates that the veteran 
reported a long history of "breaking out" on her scalp, 
axilla, groin, and perianal area.  She also reported that she 
had been treated with numerous medications, but only had 
minimal relief.  Upon examination, she had hyperkeratotic 
papules and nodules in the posterior scalp; hyperpigmentation 
and nodules on the forehead, cheeks, and neck; and scarring 
and sinus tracts in the axilla.  There was no evidence of 
drainage in these areas.  Her buttocks and gluteal cleft had 
numerous, tender firm nodules.  She also had a fissure in the 
gluteal cleft, with purulent discharge and erythema.  There 
was extensive scarring of the vaginal area, with sinus 
tracts, hyperpigmentation, and nodules.  There were also 
numerous sinus tracts and ulcerations in the gluteal cleft.  
There were many fissures and tracts in the veteran's groin 
and buttock areas, with scarring and tenderness.  The 
examiner characterized the scarring on the veteran's 
posterior scalp, axilla, and groin as "exceptionally 
repugnant" and noted that the scars on the veteran's axilla 
and groin were tender.  There were color irregularities noted 
on the veteran's face and neck.  The impression was acne 
keloidalis, under fair control and hidrosadenitis 
suppurativa, active in the groin and buttock areas.  The 
examiner also noted that the veteran's axilla was not 
actively involved at that time.  The examiner stated that the 
veteran's hidrosadenitis suppurativa was a systemic disease, 
which will "wax and wane" in severity for the veteran's 
lifetime, requiring continuous treatment.  The examiner also 
stated that alopecia and pigment changes were a part of her 
acne and pseudofolliculitis, "which have systemic and 
nervous manifestations."

A January 2003 VA medical record noted that the veteran was 
prescribed nine medications for her skin disorder.  The 
record also indicated that the veteran was treated for a 
right buttock lesion and a lesion on the left gluteal cheek 
with a small draining fistula.  The assessment was pilonidal 
cyst.  Antibiotics were prescribed.

The RO assigned a 30 percent disability evaluation for the 
veteran's skin disorder by analogy to 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(2002).

The Board notes that after the veteran initiated this appeal, 
the regulations pertaining to the evaluation of skin 
disorders were amended, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (2002).  "[W]here 
the law or regulation changes after a claim has been filed or 
reopened but before . . . the appeal process has been 
concluded, the version most favorable to the appellant should 
and . . . will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Green v. Brown, 10 Vet. 
App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 1991 & Supp. 2001).  Therefore, the Board must evaluate 
the appellant's claim for an increased rating under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
is most favorable to his claim, if indeed one is more 
favorable than the other.  For any date prior to August 30, 
2002, the Board cannot apply the revised regulations.

Under the former version of Diagnostic Code 7806, a 30 
percent disability evaluation was assigned under this Code 
for eczema with constant exudation or itching, extensive 
lesions, or marked disfigurement.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  A 50 percent disability evaluation was 
warranted for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or for 
exceptionally repugnant eczema.  Id.  The Board observes that 
there is no higher disability evaluation under this Code.

According to the current regulations, effective August 30, 
2002, the veteran's disorder continues to be evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7806, which is now used 
for rating dermatitis in addition to eczema.  A 30 percent 
disability evaluation is assigned for dermatitis or eczema 
over 20 to 40 percent of the body or 20 to 40 percent of the 
affected exposed areas, or systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly 
during the past year.  See 67 Fed. Reg. At 49,596 (2002).  
For the next higher 60 percent disability evaluation, there 
must be dermatitis or eczema over more than 40 percent of the 
entire body or more than 40 percent of the exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs for the 
past 12 month period.  Id.  There is no higher disability 
evaluation available under this Code.

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, the veteran's skin disorder most closely 
approximates the criteria for a 50 percent disability rating 
from May 16, 1994 to August 29, 2002 under the former 
criteria and a 60 percent disability rating from August 30, 
2002 under the current criteria.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001); 67 Fed. Reg. 49,590, 49,596 
(2002). 

Upon reviewing the former rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is more severe than was 
evaluated, and that an increased disability evaluation is 
warranted.  The objective medical evidence of record clearly 
shows that the veteran's symptomatology has met at least some 
of the criteria for a 50 percent disability evaluation from 
May 16, 1994 to August 29, 2002.  The veteran experienced 
ulcerations and crusting, as well as hyperpigmentation, 
purulent discharge, and exudation.  Furthermore, the most 
recent VA examiner clarified the nature of the veteran's skin 
disorder, stating that the hyperpigmentation and alopecia 
were systemic manifestations of the veteran's acne and 
folliculitis.  Likewise, the veteran had infected cysts and 
scarring from cysts.  In addition, the veteran had required 
the near continuous use of medication, since at least 1992, 
as her skin disorder was chronic, with worsening symptoms 
with flare-ups.  Most significantly, the VA examiner in 
September 2002 stated that the veteran's scars from the 
fissures and sinus tracts of her skin disorder were 
exceptionally repugnant.  Therefore, the Board finds that 
reasonable doubt should be resolved in the veteran's favor 
and concludes that the veteran's skin disorder from May 16, 
1994 through August 29, 2002 more closely approximated a 50 
percent disability evaluation under Diagnostic Code 7806.  

Additionally, the Board finds that the veteran's dermatitis 
is most consistent with a 60 percent disability evaluation 
and that an increased disability evaluation is warranted upon 
reviewing the current rating criteria in relation to the 
veteran's symptomatology demonstrated after August 30, 2002.  
The objective clinical evidence of record clearly shows that 
the veteran requires near-constant systemic therapy for her 
skin disorder, since at least 1996.  In this regard, the 
Board notes that the veteran uses steroid topical treatments 
as well as antibiotics to alleviate the symptoms of her skin 
disorder, without complete control.  Moreover, the Board 
notes that the veteran's skin disorder, during flare-ups, 
encompasses a significant portion of the affected areas, 
causing discomfort.  Likewise, the Board notes that the 
veteran had hyperpigmentation and nodules on her forehead, 
cheeks, and neck, and papules and nodules on her scalp, as 
well as cysts and scars on her thighs and in her vaginal and 
rectal areas.   As such, the Board finds that the veteran's 
skin disorder from August 30, 2002 more closely approximated 
a 60 percent disability evaluation under Diagnostic Code 
7806.  

The Board acknowledges that the veteran and her 
representative requested an additional disability evaluation 
for her scars.  However, the Board points out that the 
veteran's scarring from the cysts, ulcerations, and other 
manifestations of her skin disorder were contemplated by the 
aforementioned increased disability evaluations, and that an 
additional disability evaluation for her scarring is not 
warranted.  In this regard, the Board notes that the nature, 
extent, and severity of the veteran's scarring was 
contemplated when granting an increased disability evaluation 
for her skin disorder on the basis of exceptional repugnancy 
and the need for near constant systemic therapy to treat her 
skin disorder.  As such, the veteran is not entitled to an 
additional disability evaluation for her scars.  See 
38 C.F.R. § 4.14 (the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is 
prohibited).  See also Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning 
capacity.").

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that her skin disorder, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  Rather, it appears that 
the veteran has been treated on an outpatient basis for her 
skin disorder and that the veteran's unemployment is due to 
the veteran's choice, as she is a homemaker who cares for her 
young son.  Accordingly, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.




ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, a 50 percent disability evaluation for 
scalp folliculitis, acne keloidalis nuchae, and hidradenitis, 
is granted for the period from May 16, 1994 to August 29, 
2002, and a 60 percent disability evaluation is assigned from 
August 30, 2002.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

